DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 22 March 2021, of application filed, with the above serial number, on 08 November 2017 in which claims 1, 4, 6, 8-10, 12-13 have been amended, claims 3, 11 and 14-20 have been cancelled, and claims 21-26 have been added. Claims 1-2, 4-10, 12-13, and 21-26 are pending in the application. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 10, 21-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Freiburg et al (hereinafter “Freiburg”, 2005/0177626).
As per Claim 1, Freiburg discloses an archiving system comprising: 
an electronic hardware processor (at least Fig. 1; processor 5); and 
an electronic hardware memory storing instructions (at least Fig. 1; archive 2 and/or 3) that when executed cause the electronic hardware processor to:
generate a data stream (at least Fig. 2C; content container file 16) comprising a plurality of data blocks in an archive data format (at least paragraph 33; multimedia content archive 2 and a transforming algorithm archive 3), the plurality of archive data blocks comprising:
(at least Fig. 1, 2C; par. 33-35, 40-44; each multimedia data file 10 in container file 13, each with corresponding algorithm file codec 12/14, demultiplexing operation is required to extract the component files from the container data file 13. This demultiplexing step is accomplished by an independent transforming algorithm which is included within the container transforming algorithm description file 15; transforming algorithm description files being stored within the transforming algorithm archive 3 are encoded in a hardware independent manner), and
parameter specification fields associating the first accessor with the first data and associating the second accessor with the second data (at least paragraph 34, 40-44; each multimedia data file which is stored in the multimedia content archive 2 an individual link is assigned. Each of said links points to at least one of the transforming algorithm description files being stored in the transforming algorithm archive 3), and 
store the generated data stream to a stable storage in a single file (at least paragraph 33, 44, 58; content archive, the codec archive, the link table, and the conversion of the codec description into a codec executable; outer container data file storing multimedia content archive 2 for storing multimedia data files to be rendered, a transforming algorithm archive 3 for storing transforming algorithm description files comprising information for transforming multimedia data files of a first format into multimedia data files of a second format). 
As per Claim 2. The archiving system of claim 1, wherein the demultiplexer includes platform independent instructions that invoke the first accessor on the first data and invoke the second accessor on the second data (at least Fig. 1; par. 35, 40-44; independent demultiplexing operation to extract component files from container file; transforming algorithm description files being stored within the transforming algorithm archive 3 are encoded in a hardware independent manner). 
As per Claim 4. The archiving system of claim 1, wherein the first data defines a document encoded in a document format and the first accessor implements a document viewer application for the document format (at least paragraph 17; multi-page document). 
As per Claim 5. The archiving system of claim 4, wherein the document format is one of PDF, DOCx, XLSs, PPTx, EPUB, ODx, and TXT/RTF (at least paragraph 9; pdf multimedia file with acrobat reader algorithm). 
As per Claim 6. The archiving system of claim 1, wherein the second data defines a media file encoded in a media file format and the second accessor implements a media player application for the media file format (at least Fig. 1; par. 40-42; media file and codec). 
(at least Fig. 1; par. 40-42, 44; outer container data file comprises several component files including multimedia files and transforming algorithm description files). 
As per Claim 10. The archiving system of claim 8, wherein the system is configured to store the first and second data in a first file of the plurality of separate files in the package, and wherein the system is configured to store the first and second accessors in a second different file of the plurality of separate files of the package (at least paragraph 33, 42, 44; multimedia content archive 2 for storing multimedia data files to be rendered, a transforming algorithm archive 3 for storing transforming algorithm description files comprising information for transforming multimedia data files of a first format into multimedia data files of a second format; eg. inner content container files of outer container file). 
As per Claim 21, Freiburg discloses a non-transient computer readable medium having instructions stored thereon that cause a general-purpose computer to execute the method of:
generating or receiving: 
a first encoded data, a first accessor comprising platform independent instructions for decoding the first data, a second encoded data, a second accessor comprising platform independent instructions for decoding the second data (at least Fig. 1, 2C; par. 33-35, 40-44; each multimedia data file 10 in container file 13, corresponding algorithm file codec 12/14 to decode the data; transforming algorithm description files being stored within the transforming algorithm archive 3 are encoded in a hardware independent manner), 
generating parameter specifications associating the first accessor with the first data and associating the second accessor with the second data (at least paragraph 34, 40-44; each multimedia data file which is stored in the multimedia content archive 2 an individual link is assigned. Each of said links points to at least one of the transforming algorithm description files being stored in the transforming algorithm archive 3); 
generating a demultiplexer comprising platform independent instructions for extracting the first data, the first accessor, the second data, and the second accessor (at least Fig. 1, 2C; par. 33-35, 40-44; demultiplexing operation is required to extract the component files from the container data file 13. This demultiplexing step is accomplished by an independent transforming algorithm which is included within the container transforming algorithm description file 15); and
storing the first encoded data, the first accessor, the second encoded data, the second accessor, the parameter specifications, and the demultiplexer in a single file (at least paragraph 33, 44, 58; content archive, the codec archive, the link table, and the conversion of the codec description into a codec executable; outer container data file storing multimedia content archive 2 for storing multimedia data files to be rendered, a transforming algorithm archive 3 for storing transforming algorithm description files comprising information for transforming multimedia data files of a first format into multimedia data files of a second format).
As per Claim 22. The non-transient computer readable medium of claim 21, wherein the method further comprises: 
generating an accessor instantiator for invoking the first accessor to decode the first data and for invoking the second accessor to decode the second data (at least paragraph 55; method to decode the content data into one of the supported output formats is a hardware or implementation independent description of the decoder algorithm. This implementation independent description is used later to instantiate a codec for the specific rendering device that accesses the content data. The description is the decoder algorithm coded in one of a plurality of coding languages that the processor can transform to a device specific executable); and 
storing the first encoded data, the first accessor, the second encoded data, the second accessor, the parameter specifications, the demultiplexer, and the accessor instantiator in the single file (at least paragraph 33, 44, 58; content archive, the codec archive, the link table, and the conversion of the codec description into a codec executable; outer container data file storing multimedia content archive 2 for storing multimedia data files to be rendered, a transforming algorithm archive 3 for storing transforming algorithm description files comprising information for transforming multimedia data files of a first format into multimedia data files of a second format).
As per Claim 23. The non-transient computer readable medium of claim 22, wherein the accessor instantiator comprises platform independent instructions in a mark-up language (at least paragraph 55, 52; method to decode the content data into one of the supported output formats is a hardware or implementation independent description of the decoder algorithm. This implementation independent description is used later to instantiate a codec for the specific rendering device that accesses the content data. The description is the decoder algorithm coded in one of a plurality of coding languages that the processor can transform to a device specific executable; XML document).
As per Claim 24. The non-transient computer readable medium of claim 22, wherein the single file is an encapsulated package of one or more files, wherein the package is identified by a single file name (at least Fig. 1; par. 40-42, 44; outer container data file comprises several component files including multimedia files and transforming algorithm description files).
As per Claim 25. The non-transient computer readable medium of claim 23, wherein the single file comprises an encapsulated package of one or more files, wherein the package is identified by a single file name (at least Fig. 1; par. 40-42, 44; outer container data file comprises several component files including multimedia files and transforming algorithm description files).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 12-13, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freiburg in view of Miglore (hereinafter “Miglore”, 2013/0103786).
As per Claim 7. Freiburg fails to disclose wherein the media file format is one of Audio Video Interlaced format (AVI), Motion Picture Experts Group format (MPEG), Windows Media Video format (WMV), Apple Quick Time format (MOV), and MP3 format. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Miglore. Miglore discloses, in an analogous art, transportable digital content may be arranged in container files, such as files based on zip files, the digital content being documents, audio and/or video such as PDF or MP3 or MP4 files(at least paragraph 3, 27). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Miglore’s documents, audio and/or video such as PDF or MP3 or MP4 files being inserted into a container file with Freiburg as Freiburg simply doesn’t disclose the media file format of the audio and video Freiburg is transporting, Miglore teaches that it was well known at the time that content being transported being contained in a zip container file to be well known at the time, with such files being in the zip file can include PDF or MP3 or MP4 files.
As per Claim 9, 26. Freiburg fails to disclose wherein the single file a .zip file or an ISO-BMFF file. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Miglore. Miglore discloses, in an analogous art, 
As per Claim 12. Freiburg fails to disclose wherein the platform independent instructions are defined via an instruction type, wherein the instruction type is one of Java byte code or LLVM byte code. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Miglore. Miglore discloses, in an analogous art, some examples of container files include the XPS document file and Java's "jar" file (at least paragraph 3, 27). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Miglore’s Java container with Freiburg as Freiburg simply doesn’t disclose how the container file is created, Miglore teaches that it was well known at the time that a container file can be made with Java in a jar container file. 
As per Claim 13. The archiving system of claim 12, wherein the data stream comprises an indication of the instruction type (at least Fig. 1; par. 33-34, 40-42; description files). 

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.
Applicant argues that Freiburg fails to teach or suggest the presence of the amended claim 1 limitation:
a block comprising a demultiplexer comprising platform independent instructions for extracting the first data, the first accessor, the second data, and the second accessor from the data stream, and
parameter specification fields associating the first accessor with the first data and associating the second accessor with the second data
However, Freiburg clearly discloses such a block comprising a demultiplexer as Freiburg teaches:
[0042] The purpose of the container transforming algorithm description file 15 is the following: Before individual component files of the container data file 13 can be decoded by the individually associated or linked transforming algorithms (codecs), an intermediate demultiplexing operation is required to extract the component files from the container data file 13. This demultiplexing step is accomplished by an independent transforming algorithm which is included within the container transforming algorithm description file 15. For example, a composed file or stream with audio and video interleaved is first decomposed by a transforming algorithm of the container transforming algorithm description file 15 into two separate streams, a separate video stream and a separate audio stream. The video stream can then be further decoded by the associated video transforming algorithm (codec) into a video rendering format, and similarly, the audio stream can be decoded by the associated audio transforming algorithm (codec).
	(emphasis added)
Freiburg also teaches such parameter specification fields as Freiburg teaches:
[0034] To each multimedia data file which is stored in the multimedia content archive 2 an individual link is assigned. Each of said links points to at least one of the transforming algorithm description files being stored in the transforming algorithm archive 3. The links may be concentrated within a link 
	(emphasis added)
Freiburg further teaches (par. 44) that such links are to associate the algorithm with the multimedia content data “association (individual link)”.
Applicant argues that Freibueg’s system includes link elements 11 associating media files with decoders and also discloses a container description 15, 17 for extracting media files from a container file of media files, but neither of these are stored in a single file with the data and the decoders as claimed. 
However, Freiburg teaches an ‘outer container file’ (par. 44), such single file containing multiple other component files. The outer container file 16 as shown in Fig. 2C contains multiple data (such as a video data (claimed first data) and audio data (claimed second data) (see par. 42)), at least one container transforming algorithm description file 17 (claimed demultiplexer), links in a link table (claimed parameter specification fields) to associate a multimedia data file with an algorithm, and at least one transforming algorithm description files 12, 14, 15 (claimed first and second accessor).
Freiburg teaches that all of these are stored in a single file with the outer container file: See par. 41 “Each multimedia data file being contained within the container data file 13…” and “the link table contains at least one extra entry which points to a container transforming algorithm description file 15 comprising information for decoding/extracting a transforming algorithm description file 14
 from the container data file 13” (emphasis added). 

[0058] The processor maintains the content archive, the codec archive, the link table, and the conversion of the codec description into a codec executable that can be instantiated in the rendering device.

It is noted that Freiburg teaches similar rationale as the Applicant disclosure for such a data stream (see Freiburg paragraph 46-58) that over time, codecs change and stored or archived multimedia data files may not have a working or given codec or accessor when a user desires to open or view the multimedia file. Such that by having a data stream for the multimedia content archive to have working codec/accessor(s) in a codec archive, a rendering device can render multimedia content successfully from a codec executable.
Thus, Freiburg clearly discloses that one big container file contains other files along with linking information to link up each multimedia data file to an algorithm description file also in the container file.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY G TODD/Primary Examiner, Art Unit 2457